Citation Nr: 1638484	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to an effective date earlier than May 19, 2009 for the grant of service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II (DM), to include as a result of exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a bilateral eye disability (claimed as residuals of flash burns)

6.  Entitlement to service connection for an acquired psychiatric disability, other than post-traumatic stress disorder (PTSD), to include depression, anxiety, a mood disorder and a chronic adjustment disorder, to include as secondary to pain.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to DM, and as secondary to medication for anxiety.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for depression and entitlement to service connection for chronic adjustment disorder, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, a mood disorder and a chronic adjustment disorder.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for DM and PTSD has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In a January 2007 unappealed rating decision, the RO denied service connection for PTSD, DM, hypertension and coronary artery disease.  

In May 2009, the Veteran filed a petition to reopen his claim for service connection for DM.  That claim is currently on appeal, and discussed further below.

In an August 2012 statement, the Veteran indicated that he was again claiming service connection for DM, coronary artery disease and hypertension, secondary to DM.  He also indicated that he was claiming entitlement to service connection for tinnitus, a low back injury and a bilateral knee disability.  

In November 2012, the Veteran filed a claim for service connection for gastrointestinal inflammation of the stomach, gastroesophageal reflux, secondary to gastritis, a bilateral knee disability, and a bilateral ankle disability.  

In a December 2013 rating decision, service connection was denied for gastrointestinal inflammation of the stomach, gastroesophageal reflux, secondary to gastritis, a bilateral knee disability, and a bilateral ankle disability.  The Veteran did not appeal this decision.  

As such, the issues of service connection for gastrointestinal inflammation of the stomach, gastroesophageal reflux, secondary to gastritis, a bilateral knee disability, and a bilateral ankle disability are not currently on appeal before the Board.  

However, the record does not reflect that the issues of entitlement to service connection for a low back injury, or the petitions to reopen the claims of entitlement to service connection for coronary artery disease or hypertension, have been adjudicated by the RO.

In June 2015, the Veteran submitted a claim for entitlement to pension for DM, peripheral neuropathy of the lower extremities, a lumbar back disability, high blood pressure, a prostate disability and "mental issues."  The record does not reflect that these claims for pension have been adjudicated by the RO.

In September 2015, the Veteran submitted a claim for service connection for DM, secondary to Agent Orange exposure (which was already on appeal), peripheral neuropathy of the lower extremities, secondary to Agent Orange exposure, service connection for PTSD, and service connection for erectile dysfunction, secondary to DM.  Later in September 2015, the Veteran also filed a claim for service connection for generalized axonal sensorineural polyneuropathy, upper and lower, hands and feet for bilateral paresthesia; generalized anxiety disorder (which was already on appeal) and erectile dysfunction, secondary to medication for anxiety.

The RO denied service connection for erectile dysfunction and peripheral neuropathy of the bilateral lower extremities and declined to reopen the claim for service connection for PTSD in a September 30, 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) with the September 30, 2015 rating decision, but as discussed further below in the remand, the RO has not yet issued a Statement of the Case (SOC) for these issues.

In January 2016, the Veteran filed a NOD with a "September 10, 2015" rating decision, which he claimed denied service connection for DM; an acquired psychiatric condition, to include, but not limited to, depression; a back condition; a neck condition; and a bilateral knee condition.  In another statement submitted in January 2016, the Veteran indicated that he wanted to file a NOD with the "most recent 2015 rating decision."

The Board notes that there is no "September 10, 2015" rating decision currently associated with the claims file, and the record does not reflect that the Veteran has filed a claim for service connection for a neck condition.  

Furthermore, as noted above, the Veteran was denied service connection for a bilateral knee condition in the December 2013 rating decision, which he did not appeal.  However, to the extent the Veteran does wish to file a claim for service connection for a neck condition or a petition to reopen his claim for service connection for a bilateral knee disability, those issues are referred back to the RO for clarification and for any appropriate action.  

As noted above, the record does not reflect that the RO has adjudicated the Veteran's petitions to reopen his claims of entitlement to service connection for coronary artery disease or hypertension, or his claims for entitlement to service connection for a low back disability and generalized axonal sensorineural polyneuropathy, upper and lower extremities, hands and feet, filed in September 2015.  In addition, the record does not reflect that the RO has adjudicated his claims for entitlement to pension for DM, peripheral neuropathy of the lower extremities, a low back disability, hypertension, a prostate disability and "mental issues."  As such, these issues are also referred to the AOJ for appropriate action.
 
It would be of great help if the Veteran and his representative wrote a clear list of claims the Veteran wishes the RO to address, and then, if possible, not to add to these issues.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral eye disability, entitlement to service connection for an acquired psychiatric disability, other than PTSD, entitlement to service connection for peripheral neuropathy of the lower extremities, entitlement to service connection for erectile dysfunction, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 10 percent rating currently in effect for tinnitus is the maximum schedular rating, whether it is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown. 

2.  A claim of entitlement to service connection for tinnitus was not received within one year of the Veteran's discharge from service or until May 19, 2009.

3.  In an unappealed rating decision issued in January 2007, the RO denied the Veteran's claims for service connection for DM.

4.  The evidence associated with the claims file subsequent to the January 2007 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for DM.

5.  The Veteran does not have hearing loss for VA compensation purposes.

6.  Refractive errors, including astigmatism, are not considered a disability for VA purposes.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for the Veteran's tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an effective date prior to May 19, 2009, for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400 (2015).

3.  The evidence received since the denial is not new and material, and the claim for service connection for DM is not reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (a) (2015).

4.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Tinnitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms of the Veteran's tinnitus are accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran contends that an extraschedular rating is warranted for his tinnitus because it interferes with his employment.  See January 2013 VA Form 9.  However, the record does not suggest that tinnitus requires frequent hospitalization or causes marked interference with employment or otherwise suggests that referral for an extraschedular consideration under 38 C.F.R. § 3.321 is indicated. 

As the Veteran is already in receipt of the maximum rating available for tinnitus and an extra-schedular rating is not warranted, a rating in excess of 10 percent is not warranted.  Thus, the claim for entitlement to an increased evaluation for tinnitus currently rated as 10 percent disabling must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

Earlier Effective Date for Grant of Service Connection for Tinnitus

Generally, the effective date of a rating and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2015). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1 (r) (2015).  A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

A report of examination or hospitalization which meets certain requirements of will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  Those provisions apply only when the reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2015). 

Evidence from a private physician or lay man will also be accepted as an informal claim for increased benefits, effective from the date received by VA. 38 C.F.R. 
§ 3.157 (b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

On May 19, 2009, VA received the Veteran's initial claim for service connection for tinnitus.

A May 2010 rating decision granted service connection for tinnitus, effective May 19, 2009, the date of receipt of the claim for service connection.

The Veteran has not indicated why he disagrees with the effective date assigned for the grant of service connection for tinnitus.  However, to the extent that the does, he is competent to report that he experienced tinnitus long before he was diagnosed with the disorder, as that is a disorder that is experienced through his senses.  However, the applicable law and regulations provide that unless a claim is filed within one year of service, the effective date is the latter of the date entitlement arose or the claim was received.  38 U.S.C.A. § 5110 (a), (b)(1) (West 2014); 
38 C.F.R. § 3.400 (b)(2) (2015).

There has been no contention or evidence that there was a claim for service connection for tinnitus prior to May 19, 2009, and the Board cannot construe any document of record prior to May 19, 2009, to constitute a claim, formal or informal, for service connection for tinnitus.  In this case entitlement likely arose prior to the date of claim.  Because the date of claim is later, that date controls the effective date of service connection.  Furthermore, the post-service treatment records cannot constitute a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32 (1998).

As the Veteran did not submit a claim for service connection for tinnitus prior to May 19, 2009, and there is no prior communication in the record that could be considered an informal claim for VA compensation for tinnitus, that is the earliest possible effective date.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  Therefore, the Board finds that there is no basis upon which to grant an effective date earlier than May 19, 2009, for entitlement to service connection for tinnitus.

The Board finds that the preponderance of the evidence is against the claim for earlier effective date and that claim must be denied.  38 U.S.C.A. § 5107 (b) 
(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156"suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a January 2007 rating decision, the RO denied service connection for DM, based on a finding that the evidence did not show that the Veteran served in Vietnam, or that he had otherwise been exposed to herbicides during active duty service.  The RO also found that DM was not diagnosed within one year of the Veteran's discharge from service.  

The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in May 2009.

The evidence of record at the time of the January 2007 denial included service treatment records that were negative for any evidence of DM during active duty, personnel records that do not indicate that the Veteran served in Vietnam, and VA treatment records, private treatment records, and records from the Social Security Administration (SSA), showing that the Veteran was diagnosed with DM many years after his discharge in 1974.  

The evidence also included the Veteran's statement that he helped Marines unload supplies by taking them by tugboat to shore in Vietnam, while stationed aboard the USS Anchorage in February 1971.  See August 2006 stressor statement.  The evidence also included a January 2007 Formal Finding of Lack of Information Required to Corroborate Stressor(s) in Connection to PTSD Claim, which indicates that the Veteran had verified service from May 24, 1972 to January 16, 1974, with no prior service, and no Vietnam service.

The evidence added to the record since the January 2007 denial does not show that the Veteran served in Vietnam or was otherwise exposed to herbicides during active duty.  In this regard, a January 2007 request to the National Personnel Records Center (NPRC) resulted in a negative response regarding any documentation that could substantiate the Veteran's alleged service in Vietnam.  An October 2010 statement from the Department of the Navy indicates that the Veteran served onboard the USS Anchorage (LSD-36) from August 1972 to October 1972, but the USS Anchorage was not awarded the Vietnam Service Medal for his period of service.  Personnel records show that the Veteran was transferred to the USS Fort Fisher (LSD-40) in November 1972.  The evidence does not show and the Veteran does not allege that he served in Vietnam while stationed aboard the USS Fort Fisher.  

The Veteran also submitted pages from the Dictionary of American Naval Fighting Ships, giving a history of the USS Anchorage from 1969 to 1987, and another article, detailing the history of the USS Anchorage.  This information does not show that the USS Anchorage carried out operations on shore in Vietnam during the time the Veteran was stationed there, i.e. August 1972 to October 1972.  The newly submitted evidence also fails to show that the Veteran was diagnosed with DM within one year of his discharge in 1975.  

Absent evidence of service in Vietnam or a diagnosis of DM within one year of the Veteran's discharge in 1975, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for DM is not reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b). § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. 
§ 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to noise exposure during active duty in the Navy from 5-inch guns, equipment and machinery while stationed aboard a naval ship.
Service treatment records show that the Veteran complained of ear pain in service and that he was noted to have temporary hearing loss in September 1973, as a result of a change in cabin pressure on a plane flight.  However, hearing loss for VA compensation purposes was not shown at the time of the Veteran's separation examination in January 1974.  

The Veteran is competent to report noise exposure in service, and his service records, including his DD-214, show that he served in the navy as a seaman.

Simply stated, the Veteran was exposed to very loud noise during service.  This is not in dispute. 

Thus, the Board finds that the Veteran's reports of noise exposure from guns, equipment and other machinery while stationed aboard a naval ship are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. § 3.304 (d) (2015).

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran was afforded a VA audiology examination in January 2010.  The level of hearing loss measured during the examination does not meet the requirements for a current disability under VA's regulations codified at 38 C.F.R. § 3.385.

Simply stated, while the Veteran was exposed to loud noise during service, his hearing (while maybe not as good as it once was) is still within a range of normal for VA purposes.  

If it gets worse, he may refile the claim. 

While the Veteran is competent to report current bilateral hearing loss and a continuity of symptoms since service, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 
38 C.F.R. § 4.85 (a) (2015) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his hearing loss met the thresholds of 38 C.F.R. § 3.385. 

Accordingly, the Board finds that as the weight of the evidence is against a finding that there is a current bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014).

Bilateral Eye Disability

The Veteran also contends that he has a bilateral eye disability related to an injury during active military service.  Specifically, he claims that he has "faulty eyesight", which continuously changes, as a result of flash burns sustained during basic training in Orlando, Florida.  See June 2009 Veteran's statement.

Service treatment records show that the Veteran was treated for bilateral flash burns of the eyes in December 1972.  There is no indication in the records of any further treatment for the eyes in service or a diagnosis of an eye disability at the time of the Veteran's discharge examination in January 1974.

Treatment records from the Tampa and West Palm Beach VA Medical Center note that the Veteran was diagnosed with refractive error and diabetic retinopathy.  There is no mention of any residual eye condition related to flash burns.  Treatment records from the VA Medical Center in Miami do not show treatment for an eye condition.

The Veteran was afforded a VA examination in January 2010, in response to his claim.  He reported having worse vision in the right eye than the left.  He also complained of double vision of the right eye.  On physical examination, there was no evidence of diplopia (double vision) and funduscopic examination was normal for both eyes.  Visual acuity was not worse than 5/200 and there was no corneal disorder.  Visual acuity was 20/20 for the right and left eyes corrected.  Slit lamp findings were abnormal for both eyes.  The examiner diagnosed myopic astigmatism that was greater in the right eye than the left.  It was also noted that the Veteran had presbyopia in the right eye as well and mild cataracts.  The examiner concluded that the Veteran did not have diabetic retinopathy.  The examiner could not find any residuals of the flash burns noted in service, and opined that the current medical literature did not support the conclusion that the Veteran's astigmatism refractive error was due to the noted active duty ocular injuries.

The Board takes judicial notice of the fact that an astigmatism is a type of refractive error.  See https://nei.nih.gov/health/errors/errors (last visited April 29, 2016) (National Institutes of Health, National Eye Institute website defining and identifying the types of refractive errors).  Refractive errors of the eyes, including myopia, presbyopia and astigmatism, are not considered diseases or injuries for VA purposes, and thus provide no basis for service connection.  38 C.F.R. §§ 3.303 (c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eye even if visual acuity decreased in service, as it is not a disability within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990). 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a bilateral eye disability, including the currently diagnosed astigmatism refractive error.

There is no evidence, and the Veteran does not assert, that he suffered a superimposed injury or disease in service in connection with his currently diagnosed astigmatism.  Thus, based on the evidence of record and the law, the Veteran's claim for service connection for a bilateral eye disability, is denied.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection in this case, the benefit-of-the-doubt rule does not apply and this claim is denied.  38 U.S.C.A. § 5107.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

A rating in excess of 10 percent for tinnitus is denied.

An effective date earlier than May 19, 2009, for the grant of service connection for tinnitus is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for DM, and the request to reopen is denied

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral eye disability is denied.


REMAND

Peripheral Neuropathy of the Bilateral Lower Extremities/Erectile Dysfunction/PTSD

In a September 30, 2015 rating decision, the RO denied service connection for erectile dysfunction and peripheral neuropathy of the bilateral lower extremities, and declined to reopen the Veteran's claim for service connection for PTSD.  The Veteran filed a timely NOD with the September 2015 rating decision in January 2016.  To date, however, the RO has not issued a Statement of the Case (SOC) with respect to these claims.  

Under the circumstance, the Board is obligated to remand the issues of entitlement to service connection for erectile dysfunction, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and the petition to reopen the claim of entitlement to service connection for PTSD to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 241-41 (1999).

Acquired Psychiatric Disability

The Veteran contends that he has a current psychiatric disability related to his active military service.  Initially, he filed a claim for PTSD, related to reported stressful incidents during active duty aboard the USS Anchorage and in Vietnam.  See August 2006 statement.  This claim was denied in an unappealed January 2007 rating decision, and for reasons noted above, is not currently being adjudicated in this decision.  In his current May 2009 claim, the Veteran indicated that he is seeking service connection for depression.  In a June 2009 statement, he reported that he had been receiving treatment for depression since he was on active duty.  In a June 2010 statement, he indicated that the depression he suffered from in service was labeled as "situational maladjustment" in 1973.  He asserted that his current depressive condition had its onset while on active duty.  In August 2011, he stated that he was claiming service connection for depression, secondary to pain, which he claims is related to injuries sustained during active duty.  See January 2013 VA Form 9.  

In November 2012 statements, he reported that he became depressed during active duty while stationed aboard the USS Anchorage as a result of being only 1 of 4 sailors of color in a crew of 340 and being treated differently, bullied and harassed and not able to mix well with other sailors.  See November 2012 VA Form 9 and November 2012 claim.

November 1973 service treatment records note that the Veteran had experienced anxiety over his present situation in the U.S. Navy and that he was requesting to see a psychiatrist for his problem.  The notes indicate further that he had nonspecific anxiety and claimed to be scared of water.  He also reported that he was taking tranquilizers prescribed by a private doctor, and that he could not sleep.  He was diagnosed with situational maladjustment and an administrative discharge was suggested.

Private treatment records note that the Veteran was treated for injuries related to a July 1992 motor vehicle accident (MVA).  VA treatment records show that the Veteran has been treated for major depressive disorder and a mood disorder, secondary to chronic pain and sleep apnea.  2009 VA treatment records also show that the Veteran was diagnosed with PTSD, and noted to have symptoms of depression, anxiety and panic attacks.  Private treatment records also show that the Veteran has been treated for major depression.

On VA examination in January 2010, the Veteran reported that his problems with depression were related to chronic pain and his inability to have a more active functional life.  He also reported having moderate, chronic depression for years that was also caused by his limited lifestyle and chronic pain and diabetes.  He also noted having sleep impairment.  The examiner diagnosed the Veteran with depression, secondary to pain, and opined that his depression was not caused by or a result of military service, but rather, was the result of chronic pain, an inability to work, and subsequent lifestyle changes.  The examiner noted that the Veteran's medical problems (knee and back) were not service-connected.  He also noted that the Veteran had a MVA 15 years prior and that his medical problems/pain began at that time.  The examiner also noted that the Veteran reported that racial tension in the service caused his mental distress.  To this, the examiner responded that the service treatment records showed one report of anxiety and being afraid of water, with an indication of maladjustment with a recommendation for discharge, and a subsequent discharge for the convenience of the government (failure to adapt); unable to determine if personality disorder was a reason.  The Board finds that the examiner's opinion does not adequately address whether the Veteran's diagnosed depression was related to his reports of psychiatric symptoms, including anxiety and depression, during active duty, especially in light of the fact that the Veteran reported during the examination that he had suffered from depression for years, and his earlier statements, indicating that his depression started during active duty.  As such, the Board finds that the examiner did not consider an accurate history and the opinion is therefore, inadequate for evaluation purposes.

On VA examination in December 2013, the Veteran was diagnosed with a chronic adjustment disorder, which the examiner opined was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner's rationale was that the adjustment disorder on active duty has no relation to the Veteran's current reports of depression.  The Board finds that as the examiner did not explain why the Veteran's current reports of depression are not related to his diagnosis of adjustment disorder during active duty, the opinion is incomplete, and therefore, inadequate for evaluation purposes.

Service treatment records show that the Veteran was diagnosed with chronic adjustment disorder in service.  The post-service medical evidence of record shows that the Veteran has been diagnosed with major depressive disorder, anxiety, a mood disorder, a chronic adjustment disorder and PTSD.  Both the January 2010 and October 2013 VA examiner opinions are inadequate for evaluation purposes for the reasons noted above.  

There is no other probative medical opinion of record addressing whether any of the Veteran's currently diagnosed psychiatric disorders are related to his active military duty.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, a remand for a new examination and medical opinion as to the etiology of any currently demonstrated acquired psychiatric disability, other than PTSD, is necessary.  38 U.S.C.A. § 5103A (d) (West 2014).
 
The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Issue a statement of the case (SOC) to the Veteran and his representative, which addresses the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure; entitlement to service connection for erectile dysfunction, to include as secondary to DM, and as secondary to anxiety medication; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise them that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the etiology of all current psychiatric disorders, other than PTSD.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disorder, other than PTSD, originated while the Veteran was serving on active duty or is otherwise etiologically related to his service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary; readjudicate the Veteran's remaining claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


